Citation Nr: 1825961	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  04-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach disorder, including an ulcer, to include as due to in-service water contamination at Camp Lejeune. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for penile lesions, to include as due to in-service water contamination at Camp Lejeune. 

3.  Entitlement to an effective date prior to December 20, 2006, for a grant of service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an effective date prior to December 9, 2008 for a total disability evaluation based on individual unemployability (TDIU). 

5.  Entitlement to service connection for an enlarged prostate, to include as secondary to service-connected diabetes mellitus, type II, with oral inflammation, or to service-connected hypertension, or as due to in-service water contamination at Camp Lejeune. 

6.  Entitlement to service connection for left eye retinal detachment, to include as secondary to service-connected diabetes mellitus, type II, with oral inflammation, or to service-connected hypertension. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye retinal detachment. 

8.  Entitlement to a higher initial rating for PTSD, rated as 10 percent disabling prior to December 9, 2008, and as 30 percent disabling from December 9, 2008. 

9.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II, with oral inflammation. 

10.  Entitlement to an initial rating higher than 10 percent for hypertension.

11.  Entitlement to a rating higher than 20 percent for peripheral neuropathy, right lower extremity. 

12.  Entitlement to a rating higher than 20 percent for peripheral neuropathy, left lower extremity. 

13.  Entitlement to a rating higher than 10 percent for peripheral neuropathy, right upper extremity. 

14.  Entitlement to a rating higher than 10 percent for peripheral neuropathy, left upper extremity. 

15.  Entitlement to an initial rating higher than 10 percent for iliotibial band syndrome, left lower extremity. 

16.  Entitlement to a compensable rating for erectile dysfunction. 

17.  Entitlement to special monthly compensation (SMC) based on loss of use of the right foot. 

18.  Entitlement to special monthly compensation (SMC) based on loss of use of the left foot. 

19.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2002, January 2003, December 2007, July 2009, May 2010, March 2011, and July 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2009, August 2014, April 2015, and September 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a stomach disorder, penile lesions, a left eye disability, and a prostate disability; entitlement to an earlier effective date for TDIU; entitlement to a compensable rating for erectile dysfunction; and entitlement to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 1993, the RO denied the Veteran's application to reopen a service connection claim for a stomach disability/duodenal ulcer.  The Veteran filed a timely notice of disagreement but did not file a timely substantive appeal, and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the September 1993 decision is neither cumulative nor redundant of the evidence of record at the time of the September 1993 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In March 2007, the RO denied the Veteran's service connection claim for penile lesions.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

4.  Certain evidence received since the March 2007 decision is neither cumulative nor redundant of the evidence of record at the time of the March 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  The Veteran's initial claim of service connection for PTSD was denied by way of an April 1990 rating decision.  He did not perfect an appeal of that decision and no new and material evidence was received within one year of its issuance.  The Veteran filed a petition to reopen and thereafter the claim was denied by way of a June 1996 rating decision.  The Veteran did not perfect an appeal of that decision and no new and material evidence was received within one year of its issuance.

6.  The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD on December 20, 2006.  Service connection was ultimately granted for PTSD, more than one year following his separation from active service. 

7.  Effective December 20, 2006 the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  It was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

8.  Effective December 9, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  It is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.   

9.  The Veteran's diabetes does not require insulin, restricted diet, and regulation of activities

10.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

11.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.   

12.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.   

13.  The Veteran's service-connected peripheral neuropathy of the left upper extremity is manifested by no more than mild incomplete paralysis of the ulnar nerve.   

14.  The Veteran's service-connected peripheral neuropathy of the left upper extremity is manifested by no more than mild incomplete paralysis of the ulnar nerve.   

15.  The Veteran's service-connected iliotibial band syndrome is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis of the knee joint; malunion of the tibia and fibula with moderate knee or ankle disability; or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion.    

16.  The evidence does not establish loss of use of either foot.



CONCLUSIONS OF LAW

1.  The September 1993 RO rating decision denying the Veteran's application to reopen a service connection claim for a duodenal ulcer is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the September 1993 RO rating decision is new and material; accordingly, the claim of service connection for a stomach disability (previously duodenal ulcers) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The March 2007 RO rating decision denying the Veteran's service connection claim for penile lesions is final.  38 U.S.C.A. § 7105 (West 2014).

4.  Evidence received since the March 2007 RO rating decision is new and material; accordingly, the claim of service connection for penile lesions is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for an effective date earlier than December 20, 2006, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §3.400 (2017).

6.  Effective December 20, 2006, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

7.  Effective December 9, 2008, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

8.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2017).

9.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7101 (2017).

10.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2017).

11.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2017).

12.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 8716 (2017).

13.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 8716 (2017).

14.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected iliotibial band syndrome of the lower left extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5256-5262 (2017).

15.  The criteria for Special Monthly Compensation for loss of use of the left foot have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2017).

16.  The criteria for Special Monthly Compensation for loss of use of the right foot have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2003, September 2003, April 2004, July 2004, March 2006, January 2007, July 2007, February 2008, May 2008, November 2008, March 2009, April 2009, June 2009, December 2009, January 2010, April 2010, May 2010, March 2011, and October 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examination in April 2003, October 2007, December 2008, May 2009, March 2010, April 2012, July 2012, August 2012, November 2015, and June 2016 which are fully adequate.  The examiners were made aware of the Veteran's medical history; and they addressed all relevant issues and rating criteria.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Stomach/duodenal ulcer

The Veteran's claim of service connection for a duodenal ulcer was denied by way of a June 1968 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2017) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the June 1968 denial consisted almost entirely of the service treatment records and a May 1968 examination report.  The service treatment records showed that the Veteran sought treatment in October 1966.  He reported nausea, vomiting, dizzy spells, and a headache caused by exertion and heat.  He has the same complaints in November 1966.  He also stated that he had these symptoms prior to enlistment.  No diagnosis was made.  In August 1967, the Veteran reported pain in his stomach

The Veteran's November 1967 separation examination yielded normal findings.  A May 1968 VA examination also yielded normal findings, with an impression of essentially normal gastrointestinal (GI) series without evidence of active duodenal ulcer.  The claim was denied because there was no evidence of a current disability.

The RO issued a September 1993 rating decision in which it found that no new and material evidence had been received to reopen the claim.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in December 1993.  The Veteran failed to file a substantive appeal.  Consequently, the September 1993 denial became final.  

Evidence received since the September 1993 rating decision includes outpatient treatment records reflecting that the Veteran has been prescribed famotidine for a stomach disability (CAPRI, 6/30/15, p. 89).  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the outpatient treatment records meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the Veteran's claim; because the records indicates that the Veteran has a current stomach/duodenal ulcer disability.  As noted, the basis for the prior denial was the absence of a current disability.  As new and material evidence has been received to reopen the claim, the claim of entitlement to service connection is reopened.



Penile lesions

The Veteran's claim of service connection for penile lesions was denied by way of a March 2007 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2017)

The evidence on record at the time of the March 2007 rating decision included service treatment records and post service outpatient treatment records.  The post service records revealed a brown to black patch covering the urethra.  A biopsy revealed a benign lentigo without malignancy.  The RO denied the claim because it found that this was not a disability subject to presumptive service connection due to exposure to herbicides.  

Evidence received since the March 2007 rating decision includes a contention from the Veteran that his penile lesions are due to exposure to contaminated water while stationed at Camp Lejeune.  The Board notes that the Veteran was stationed at Camp Lejeune from January 1966 to February 1966 (Military Personnel Record, 9/8/14, p. 4).  The Board finds this constitutes new and material evidence in that it suggests that the Veteran's penile lesions may be related to service, on a basis not previously considered.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

38 C.F.R. § 3.157 (b)(2), in effect at the inception of the appeal, specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Veteran filed a service connection claim for PTSD, which was denied by way of an April 1990 rating decision.  He filed a timely notice of disagreement and the RO issued a July 1990 statement of the case.  However, the Veteran failed to file a timely substantive appeal.  Consequently, the April 1990 rating decision became final.

The Veteran applied to have the claim reopened.  The RO issued a June 1996 rating decision in which it found no new and material evidence had been submitted to reopen the claim.  The Veteran filed a timely notice of disagreement; and the RO issued an August 1996 statement of the case.  The Veteran failed to file a timely substantive appeal, and no new and material evidence was received within a year of the decision.  Consequently, the August 1996 rating decision became final.

On December 20, 2006, the RO received the Veteran's application to reopen the claim.  The RO issued a March 2007 rating decision, in which it once again found that no new and material evidence had been received to reopen the claim.  A June 2007 outpatient treatment report reflects an assessment of PTSD.  This prompted the RO to schedule the Veteran for a VA examination.  The Veteran underwent the examination in October 2007.  The examiner diagnosed PTSD.  Thereafter, the RO issued a December 2007 rating decision granting service connection for PTSD, effective April 18, 2007.  The RO issued a July 2012 rating decision in which it granted an earlier effective date of December 30, 2006.  

As noted above, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The record has been reviewed and no communications have been found between the last prior denial in August 1996 and the request to reopen received December 20, 2006.  Even assuming that the date that entitlement arose predated December 20, 2006, the correct effective date would be December 30, 2006 insofar as it is the later or the two dates.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

PTSD

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was in a dating relationship for the past 7 years.  He described the relationship as going well.  He denied ever being married or having children.  He reported having 3-4 close friends that he felt he could talk to about personal issues.  He stated that he liked to do volunteer work with Veterans' events.  He also reported that he liked to watch television on a daily basis, and travel twice per year.  He stated that he drank approximately three beers per week.  

Upon examination, the Veteran was clean, and casually dressed, with disheveled clothes.  Psychomotor activity was unremarkable.  Speech was slow.  His attitude was cooperative, friendly, and attentive.  His affect was blunted.  His mood was quiet and normal.  He was able perform serial 7s, and spell a word forward and backwards.  He was oriented to time, person, and place.  His thought process was rambling.  His thought content was unremarkable.  He denied delusions.  His intelligence was below average; but he did understand the outcome of his behavior.  He understood that he had a problem.  He stated that it takes 10-15 minutes for him to fall asleep.  He woke approximately once per night.  He estimated that he slept 6 hours per night on average, which was enough for him to feel rested.  The examiner did not find the Veteran to have inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, or homicidal/suicidal ideation.  Impulse control was good.  The Veteran denied episodes of violence.  He was able to maintain minimum personal hygiene.  Remote and immediate memory was normal.  Recent memory was moderately impaired (he could only recall 2 out of 5 unrelated words after a five minute delay).  

The Veteran reported that he had distressing recollections about his time in Vietnam approximately once per month.  He estimated that he had nightmares once per month. He rated these nightmares as distressing (8 out of 10 in severity).  It was "upsetting" to see or hear something that reminds him of traumatic events in Vietnam.  He added that he remained calm when this happens.  Since returning from Vietnam, he has had diminished interest in participating in sporting events.  He stated that he was also less motivated to go to significant life events such as weddings and other ceremonial events. The Veteran stated that it was hard to trust people.  He felt detached and estranged from others.  He believed that this negatively impacted his career.  He reported problems with irritability; but he was vague about this.  He stated that he had problems with sleep until he recently started taking medication.  He described looking for dangers in his environment more than most people.  He also described a significantly exaggerated startle response that has decreased some with recent medications.  

The examiner stated that the Veteran reported mild symptoms of PTSD and noted that he was generally functioning well.

The examiner noted that the Veteran had been a factory worker but that he had been retired (due to age) for several years.  The Veteran reported that when he was working he had problems with his temper.  The examiner opined that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  For example, the Veteran reported that due to traumatic experiences in Vietnam, he was occasionally pre-occupied with recollections and emotions.  He stated that this interferes with his ability to focus and complete tasks.  He estimated that this happens approximately once per month.  

The Veteran underwent another VA examination in December 2008.  The examiner noted that the Veteran's PTSD symptoms of social isolation, sadness, increased startle, emotional numbing, and sense that life has little meaning, appear to have worsened since his most recent examination.  The Veteran had been living alone since the most recent examination.  He had one daughter in Chicago.  He kept in touch (talks to her on the phone approximately once per week) with her and saw her 2-3 times per year.  Most of the time, she visits him.  He also reported having one granddaughter who was 8 years old.  Socially, he saw a few high school friends on occasion.  He avoided crowds.  He denied suicide attempts and a history of violence/assaultiveness.  He stated that he was socially reclusive other than with a few select lifelong friends.  He would communicate with his 8 year old granddaughter only at Christmas (via Christmas card).  He stated that he mostly spent his time in solitude.  

Upon examination, the Veteran's general appearance was disheveled.  His psychomotor activity was marked by hand wringing, restlessness, and being tense.  His speech was slow and hesitant.  His attitude towards the examiner was suspicious and guarded.  His affect was constricted.  His mood was depressed.  He was easily distracted and was unable to perform serial 7s.  He was able to spell "world" forwards and backwards.  He was oriented to person, place, and time.  His thought process was circumstantial and tangential.  His thought content included ruminations.  He had delusions that were persecutory, bizarre, and paranoid.  He was of average intelligence; understood the outcome of his behavior; and understood that he has a problem.  

The Veteran reported that he was very light sleeper and that if he heard something at night, it would wake him up and he had to investigate.  He estimated that he got approximately three "good solid hours" of sleep per night.  He also reported nightmares of combat at least once per week, usually resulting in him drenched in night sweats.   

The examiner did not find the Veteran to have inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, or homicidal/suicidal ideation.  However, impulse control was poor.  He reported one incident of violence involving fighting off someone who was trying to rob him.  He was able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  Remote and immediate memory was normal.  Recent memory was moderately impaired (he forgets appointments).  

The examiner opined that the Veteran's PTSD was manifested by reduced reliability and productivity.  He noted that the Veteran's PTSD symptoms appear to have become worse since the most recent examination.  He was more of a recluse than he used to be.  He had emotional numbing except when around his few friends from childhood.  He saw life as having little meaning.  He felt anger and distrust of those who are not Veterans; and he expressed persecutory delusions regarding ex-President Carter's pardon of Vietnam draft evaders.  His fragmented sleep at night causes daytime fatigue, poor concentration, and recent memory problems.  

The Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran had not sought ongoing psychiatric care.  There were no hospitalizations for any psychiatric disorder.  The Veteran reported that he currently suffered from daily, moderate depression.  Symptoms included sadness, guilt, and diminished energy, concentration, self-esteem, hope, and sleep.  The Veteran lived with a cousin and kept in touch with his family.  He also stated that he went to church twice per month, and to the Nashville Vet Center 1-2 times per week.  He also volunteered at the Red Cross once per week.  

Upon examination, the Veteran was casually dressed.  His psychomotor activity was restless and fatigued.  Speech was unremarkable.  He was cooperative towards the examiner.  His affect was blunted.  His mood was anxious and dysphoric.  He was able to perform serial 7s and spell a word forward and backward.  He was oriented to person, place, and time.  His thought process was unremarkable.  Thought content was preoccupied with 1-2 topics.  He did not have any delusions.  He was of average intelligence.  He understood the outcome of his behavior and that he has a problem.  His sleep problems make him more irritable.  

The examiner did not find the Veteran to have inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, or homicidal/suicidal ideation.  Impulse control was good.  He denied episodes of violence.  He was able to maintain minimum personal hygiene.  Memory was normal.  

The examiner found that PTSD symptoms resulted in deficiencies in thinking (feels worthless and hopeless), work (the Veteran reported symptoms cost him his job), mood (in the form of irritability).  They did not resort in deficiencies in judgment, family relations, or school.  The examiner also found that there was reduced reliability and productivity due to PTSD symptoms (irritability and poor concentration).  

The Board recognizes that the most recent VA examination evaluating his PTSD occurred eight years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

However, the Board finds that the subsequent medical evidence does not reflect an increase in severity as compared to the most recent VA examination.  To the contrary, the Board notes that the outpatient treatment reports reflect that the Veteran underwent a PTSD screen in January 2017 (CAPRI, 12/22/17, p. 120).  It was negative.  The Veteran reported that he did not have nightmares about service-related trauma, or thought about said trauma when he did not want to.  He denied trying hard not to think about it or avoiding situations that remind his of it.  He denied being constantly on guard, watchful, or easily startled.  He denied feeling numb, or detached from others, activities, or his surroundings.  

Analysis

Prior to December 9, 2008, the Veteran's PTSD has been rated as 10 percent disabling.  In order for a rating in excess of 10 percent to be warranted, the Veteran's PTSD would have to be manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The Board finds that based on the findings in the October 2007 examination report, the above criteria have been met.  The examiner explicitly stated that the Veteran was generally functioning satisfactorily but that he had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  Additionally, the Veteran reported sleep impairment; and the examiner found that the Veteran's recent memory was moderately impaired.  Finally, the Veteran reported that he felt detached and estranged from others, and an inability to trust people (suspiciousness).  The Board finds that the Veteran has specifically reported several of the symptoms enumerated in the criteria for a 30 percent rating; and that the examiner has stated functional limitations that comport with the functional limitations listed in the 30 percent criteria.  Consequently, the Board finds that a 30 percent rating, but no higher, is warranted for PTSD effective December 20, 2006 (the date of receipt of the reopened claim).  

In order to warrant a rating in excess of 30 percent, the Veteran's PTSD must be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that effective December 9, 2008, that the Veteran has met the criteria for a rating of 50 percent, but no higher.  The Board notes that both the December 2008 and March 2010 VA examiner opined that the Veteran experienced reduced reliability and productivity due to PTSD symptoms.  Neither of the examiners found that the Veteran experienced flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  However, the December 2008 examiner noted the Veteran's PTSD symptoms of social isolation, sadness, increased startle, emotional numbing, and sense that life has little meaning, appear to have worsened since his most recent examination.  The Veteran's thought process was circumstantial and tangential.  His thought content included ruminations.  He had delusions that were persecutory, bizarre, and paranoid.  

The March 2010 VA examiner found that the Veteran experienced reduced reliability and productivity due to PTSD symptoms (irritability and poor concentration).  The examiner found that PTSD symptoms result in deficiencies in his thinking (feels worthless and hopeless), work (Veteran reported symptoms cost him his job), mood (in the form of irritability).  

The Board finds that that these symptoms more closely approximate to the 50 percent rating criteria than the 30 percent rating criteria.  Consequently, the Board finds that a 50 percent rating is warranted for PTSD effective December 9, 2008.  Prior to that time, only a 30 percent evaluation is deemed warranted.  Indeed, in that earlier time period the Veteran had been involved in a long-standing relationship that was reportedly going well.  He was also involved in volunteer work.  Overall, the level of functioning prior to December 9, 2008 was high, with impairment due to mild or transient symptoms.

Again, from December 9, 2008, a 50 percent evaluation is deemed warranted.  In order to achieve a rating in excess of 50 percent, the Veteran's PTSD would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The Board notes that the March 2010 specifically found that the Veteran's PTSD symptoms result in deficiencies in his thinking (feels worthless and hopeless), work (Veteran reported symptoms cost him his job), mood (in the form of irritability).  However, they did not result in deficiencies in judgment, family relations or school.  Moreover, the examiner did not find most of the other symptoms noted in the 70 percent rating criteria.  There was no suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The December 2008 VA examiner noted impaired impulse control.  However, this appeared to be based on the Veteran's account of an altercation with someone who was trying to rob him.  The March 2010 examiner noted that impulse control was good.  The Veteran was largely reclusive but maintained contact with family and at the time of the last examination, was living with a cousin.  Based on these findings, the Board finds that a rating in excess of 50 percent is not warranted.  

Diabetes mellitus

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 10 percent rating is warranted for diabetes mellitus which is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Veteran underwent a VA examination in August 2002.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his blood pressure has been high but that he had not taken any medication for it.  He was on Glucotrol.  He reported that he has never been on insulin.  He received treatment approximately every two months.  Complications included peripheral neuropathy and diabetic retinopathy.  

The Veteran underwent a VA examination in April 2003.  He treated his diabetes with Glucovance.  He had never been on insulin.  He sought treatment approximately every 2-3 months and had never been hospitalized for high or low blood sugars. The Veteran reported that that his diabetes and hypertension caused him to be easily fatigued.  

The Veteran underwent a VA examination in April 2010.  He denied episodes of hypoglycemia reaction or ketoacidosis.  He stated that he was instructed to follow a restricted or special diet but he was not restricted in his ability to perform strenuous activities.  The Veteran had peripheral neuropathy (which is separately rated).  The Veteran also had erectile dysfunction associated with diabetes (also separately rated).  

An April 2014 nursing discharge report reflects that the Veteran was not being discharged on insulin (CAPRI, 6/30/15, p. 99).  

An October 2017 outpatient treatment report reflects that the diabetes needed to be better controlled with diet/exercise/medications (CAPRI, 11/15/17, p. 16).  There were no indications that the Veteran's activities need to be regulated.  To the contrary, it appears that exercise has been encouraged as a means to control the Veteran's diabetes.  

In the absence of evidence that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 20 percent for diabetes mellitus, type II, with oral inflammation must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 


Hypertension

The Veteran's hypertension has been rated as 10 percent disabling pursuant to Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Veteran has undergone several VA examinations.  At an August 2002 examination, his blood pressure was measured at 128/80; 154/78; and 130/77.  

At an April 2003 VA examination, the Veteran believed that his blood pressure was fairly well controlled.  Upon examination, his blood pressure was measured at 144/80; 124/78; and 116/70.  The examiner noted that the Veteran was not taking any medications for hypertension.  

At a May 2007 VA examination, the Veteran's blood pressure was 126/82; and at an April 2010 VA examination, the Veteran's blood pressure was measured at 128/89; 136/92; and 143/89.

At an April 2012 VA examination, the Veteran's blood pressure was measured at 150/80.  

At a November 2015 VA examination, the Veteran's blood pressure was measured at 119/74.  

In the absence of any evidence that the Veteran's hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Peripheral neuropathy (all extremities)

The Veteran filed his claims for increased ratings in May 2008 (lower extremities) and December 2009 (upper extremities).  

The Veteran underwent a VA examination in May 2009 (VA examination 6/8/09).  At that time, he described tingling, burning, paresthesias, and numbness in the hands, feet, and toes.  He treated symptoms with ibuprofen; and he noted a fair response to treatment.  Motor examination revealed normal strength in both upper and lower extremities.  There was no motor function impairment in any of the extremities.  However, the sensory examination revealed decreased sensation in all four extremities.  Reflex examination was normal and there was no muscle atrophy present.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  The functions of all the joints were not affected by the nerve disorder.  The Veteran's gait and balance was normal.  The disabilities prevented the Veteran from doing chores, and engaging in exercise or sports.  They had a moderate effect on his ability to go shopping, participate in recreational activities, and travel.  They have a mild effect on feeding, bathing, dressing, toileting, and grooming.  

The Veteran underwent another VA examination in March 2010.  The examiner reviewed the claims file in conjunction with the examination.  The findings were similar to those in the May 2009 report.  There was decreased sensation in the median, ulnar, and sciatic nerves bilaterally.  There were no tremors, tics, or other abnormal movements.  The functions of all the joints were not affected by the nerve disorder.  The Veteran had a shuffled gait.  Neuritis and neuralgia were found on examination, but not paralysis.  The disabilities prevented the Veteran from doing chores, and engaging in exercise or sports.  They had a moderate effect on his ability to go shopping, participate in recreational activities, and travel.  They had a mild effect on feeding, bathing, dressing, toileting, and grooming.  

The RO obtained another VA opinion in July 2012.  After reviewing the claims file, including all the VA examinations, the July 2012 examiner noted that the Veteran's peripheral neuropathy "appears to be wholly sensory."  She opined that the peripheral neuropathy appeared to be moderate in the bilateral lower extremities and mild in the bilateral upper extremities.

The Veteran underwent a VA examination in June 2016.  He reported continued to pain and numbness in left leg; he sometimes fell due to weakness.  The examiner noted that the Veteran is right-hand dominant.  The examiner found that the Veteran's peripheral neuropathy was not manifested by constant pain (that may be excruciating at times).  The Veteran did have intermittent, mild (usually dull) pain in the lower left extremity.  He also had moderate paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in the left lower extremity.  These symptoms were not found in the right lower extremity or in the upper extremities.  The Veteran had normal (5/5) muscle strength with bilateral elbow flexion and extension, and bilateral wrist flexion and extension.  Muscle strength testing was normal in grip and pinch (thumb to index finger) bilaterally.  Muscle strength testing was also normal with right knee extension, right ankle plantar flexion, and right ankle dorsiflexion.  Muscle strength testing was active movement against some resistance (4/5) for left knee extension, left ankle plantar flexion, and left ankle dorsiflexion.  There was no muscle atrophy.  

Deep tendon reflexes were hypoactive (1+) for the bilateral biceps, triceps, brachioradialis, knees, and ankles.  Sensory examination revealed normal sensation in the bilateral shoulder area (C5), inner/outer forearms (C6/T1), and hands/fingers (C6-8).  Sensation was also normal in the right upper anterior thigh (l2), right thigh/knee (L3/4), right lower leg/ankle (L4/L5/S1), and right foot/toes (L5).  Sensation was decreased in the left lower extremity (upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes).   There were no trophic changes in any of the Veteran's extremities.  The Veteran had an abnormal gait and walked with a cane due to pain/weakness in his left leg.  

The examiner determined that the Veteran had moderate incomplete paralysis of the left sciatic nerve and external popliteal nerve.  The Veteran also had mild incomplete paralysis of the musculocutaneous nerve, anterial tibial nerve, internal popliteal nerve, posterior tibial nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve, and ilio-inguinal nerve.  All these nerves were normal in the right upper extremity and in the bilateral lower extremities.  

The examiner found that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the functional limitations include requiring a cane due to pain and fatigue of the lower left extremity.  The Veteran stated that the extremity gives and out that he cannot walk without resting.  

Analysis

The Veteran's service-connected peripheral neuropathy has been rated by the RO under the provisions of Diagnostic Codes 8520 and 8716.  Under Diagnostic Code 8520, an 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderately moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  

Under Diagnostic Code 8716, a 60 percent rating is warranted for complete paralysis of the ulnar nerve of the major extremity, with "griffin claw" due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread cannot spread the fingers (or reverse) cannot adduct the thumb; with flexion of the wrist is weakened.  A 50 percent rating is warranted for these findings in the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve of the major (dominant) extremity.  A 30 percent rating is warranted for severe incomplete paralysis of the ulnar nerve of the minor (dominant) extremity, or moderate incomplete paralysis of the ulnar nerve of the major extremity.  A 20 percent rating is warranted for severe incomplete paralysis of the ulnar nerve of the minor (dominant) extremity.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of either extremity.

The May 2009 VA examiner noted decreased sensation in all four extremities.  The examiner did not state the severity of this decrease.  The Board recognizes that she stated various limitations that the Veteran reported (could not do chores, sports, etc.; had a moderate effect on going shopping, participating in recreational activities, etc.).  However, the examiner also stated that the functions of all the joints were not affected by the nerve disorder. She also noted no muscle atrophy or loss of muscle strength.  With regards to the lower extremities, she noted that the Veteran's gait and balance were normal.  

The March 2010 examiner likewise noted decreased sensation in the median, ulnar, and sciatic nerves bilaterally.  Once again, the functions of all the joints were not affected by the nerve disorder.  Neuritis and neuralgia were found on examination but paralysis was not.  

Finally, after conducting a deep tendon reflex examination and a sensory examination, the June 2016 examiner concluded that the Veteran had moderate incomplete paralysis of the left sciatic nerve and external popliteal nerve.  The Veteran also had mild incomplete paralysis of the left musculocutaneous nerve, anterial tibia nerve, internal popliteal nerve, posterior tibial nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve, and ilio-inguinal nerve.  Examination of the upper extremities and the right lower extremity yielded normal findings.  

In the absence of any findings that the Veteran has moderately severe incomplete paralysis of the left or right sciatic nerves, and in the absence of any findings that he has more than mild incomplete paralysis of the right and left ulnar nerves, the Board finds that the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for ratings in excess of 20 percent for peripheral neuropathy of the left and right lower extremities, and in excess of 10 percent for peripheral neuropathy of the left and right upper extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Iliotibial band syndrome, left lower extremity 

The RO issued a July 2009 rating decision in which it granted service connection for iliotibial band syndrome of the left lower extremity.

The Veteran underwent a VA examination in May 2009 (VA Examination, 6/8/09).  He reported constant pain in his left leg that extended from his knee to his waist.  Pain increased with any walking, step climbing, and any activity.  He treated the pain with ibuprofen.  He underwent surgery in 1990 for a fracture of the left femur.  There was no history of trauma to the joints.  The Veteran reported pain, giving way, weakness, stiffness, and decreased speed of joint motion.  He also reported locking episodes (1-3 per month), redness, swelling, and tenderness.  He denied deformity, incoordination, instability, effusion, episodes of dislocation or subluxation, and flare-ups of joint disease.  He was able to stand for 15-30 minutes.  He reported that he was unable to walk more than a few yards.  There were no constitutional signs of arthritis or any incapacitating episodes of arthritis.  

Upon examination, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing, loss of bone (or part of a bone), or inflammatory arthritis.  The examination revealed crepitus, tenderness, and clicks or snaps of the left knee.  It did not reflect bumps consistent with Osgood-Schlatter's disease, a mass behind the knee, grinding, instability, a meniscus abnormality or patellar abnormality, or abnormal tendons or bursae.  There was also tenderness in the Veteran's left hip.  The Veteran achieved forward flexion of the left hip from 0 to 120 degrees.  He achieved extension from 0 to 20 degrees; and abduction from 0 to 25 degrees.  He could not cross his left leg over his right.  There was objective evidence of pain with active motion and after repetitive motion on the left side; however, there was no additional limitation of motion following three repetitions of motion.  The Veteran achieved left knee flexion from 0 to 90 degrees; and he had full extension to 0 degrees.  There was objective evidence of pain with active motion and after repetitive motion on the left side.  However, there was no additional limitation of motion following three repetitions of motion.  There was no joint ankylosis.  Regarding activities of daily living, the examiner opined that the iliotibial band syndrome would prevent the Veteran from doing chores, exercise, and sports.  It would have severe effects on his ability to travel and to drive.  It would have moderate effects on his ability to shop; and it had mild effects on his ability to recreate, feed, bath, dress, toilet, and groom.  

The Veteran underwent another VA examination in August 2012.  He reported pain, numbness, and fatigue in the left leg (between the hip and the knee).  He reported flare-ups manifested by increased pain and weakness potentially causing him to fall.  The Veteran achieved right knee flexion to 130 degrees with no objective evidence of painful motion.  He achieved extension to 0 degrees with no objective evidence of painful motion.   He was able to perform repetitive use testing with no additional limitation of motion.  However, the examiner then checked "yes" when asked if the Veteran has any functional loss and/or functional impairment of the knee or lower leg.  The examiner noted that the Veteran has less movement than normal.  There was no pain on palpation.  Strength testing was normal (5/5) on left knee flexion and extension.  All joint stability tests were normal.  The examiner noted that the Veteran had shin splints that were stable at present.  The examiner answered "no" when asked if the Veteran's knee and/or lower leg condition(s) is manifested by functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that no degenerative or traumatic arthritis has been documented, and that there has been no x-ray evidence of patellar subluxation.  The examiner opined that the functional impact of the disability is that the Veteran cannot stand or walk a lot.  Additionally, at times the knee would give and he would fall.  

The Veteran's iliotibial band syndrome has been rated has been rated by the RO under the provisions of Diagnostic Code 5260.  Under this regulatory provision, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 
30 degrees.  A 50 percent rating is warranted for leg extension limited to 
45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 
9- 2004.

Pursuant to Diagnostic Code 5259, a 10 percent rating is warranted for the symptomatic removal of semilunar for cartilage.

In addition, the Board notes that ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 
20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 
10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, Diagnostic Code 5251 and 5152, concerning limitation of thigh extension and flexion, respectively, are of potential relevance.  A 10 percent rating applies under Diagnostic Code 5251 where thigh extension is limited to 5 degrees.  Under Diagnostic Code 5252 limitation of thigh flexion to 30 degrees warrants a 20 percent evaluation.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the 
VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  
A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In order for a rating in excess of 10 percent to be warranted, the Veteran's iliotibial band syndrome would have to be manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis of the knee joint; malunion of the tibia and fibula with moderate knee or ankle disability; dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion; or thigh limitation of flexion to 30 degrees.  

At the two VA examinations, the Veteran was able to achieve left knee flexion to 90 degrees (in May 2009) and to 130 degrees (in August 2012).  He achieved full flexion at both VA examinations.   In May 2009, the Veteran reported "locking" of the knee (1-3 times per month; but there have been no findings dislocation of the semilunar cartilage.  Likewise, there have been no findings of malunion of the tibia and fibula.  The Board also notes that no ankylosis has been found (the May 2009 examiner explicitly stated that there was no ankylosis).  Finally, flexion of the thigh, when tested in May 2009 was to 120 degrees, well over the limitation to 30 degrees required for a higher evaluation on that basis.

In the absence of any evidence of the aforementioned criteria, the Board finds that the preponderance of the evidence weighs against the claim.

Moreover, regarding a separate rating for instability or subluxation, the Board notes that at his May 2009 VA examination, the Veteran expressly denied subluxation, incoordination, and instability.  At his August 2012 VA examination, the Veteran reported pain, numbness, and fatigue.  He claimed that this weakness would cause the knee to give out.  However, the Board notes that upon examination, strength testing was normal (5) and all stability tests were normal.  The examiner found no x-ray evidence of patellar subluxation.  

Consequently, the Board finds that a separate rating for lateral instability or subluxation is not warranted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for iliotibial band syndrome must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Special Monthly Compensation (SMC)

SMC under 38 U.S.C. 1114 (k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350 (a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a)(2)(i).

The regulations further provide that the determination as to whether loss of use of the foot exists will be made on the basis of the actual remaining function, such as whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  For example, when there is:

(a) Extremely unfavorable complete ankylosis of the knee or complete ankylosis of 2 major joints of an extremity or shortening of the lower extremity of 3-1/2 inches (89cms.) or more will be taken as loss of use of the foot, or

(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent, foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  

The Veteran's claims for SMC for loss of use of his left and right feet were denied by the RO in rating decisions dated May 2010 and July 2010 respectively.  The Board notes that the Veteran has undergone examinations in May 2009, June 2010, and June 2016.  Moreover, there are countless outpatient treatment records contained in the claims file.  None of the VA examiners found that any of the aforementioned criteria had been met.  

The May 2009 examiner found normal strength in the lower extremities.  Additionally, reflex examination was normal, with no motor function impairment in any of the extremities.  The March 2010 VA examiner found that the functions of all the joints were not affected by the nerve disorder.  The examiner found that the peripheral neuropathy prevented the Veteran from playing sports and exercising; and that it had a mild or moderate effect on other activities of daily living.  The July 2012 examiner found the Veteran's peripheral neuropathy to be "wholly sensory" and judged it to be moderate in severity.  Finally, the June 2016 VA examiner explicitly stated that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He further found no trophic changes in the Veteran's lower extremities.  

Consequently, the Board finds that a preponderance of the evidence weighs against the Veteran's claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to special monthly compensation for loss of use of the left and right feet must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the Veteran's petition to reopen a claim of service connection claim for a stomach disability/duodenal ulcers is granted.  

New and material evidence having been received, the Veteran's petition to reopen a claim of service connection claim for penile lesions is granted.  

Entitlement to an effective date earlier than December 30, 2006, for service connection for PTSD is denied.      

Effective December 20, 2006, a 30 percent, but no higher, for the Veteran's service-connected PTSD is granted.   

Effective September 9, 2008, a 50 percent, but no higher, for the Veteran's service-connected PTSD is granted.   

Entitlement to a higher rating for diabetes mellitus is denied.  

Entitlement to a higher rating for hypertension is denied.  

Entitlement to a higher rating for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to a higher rating for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a higher rating for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to a higher rating for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to a higher rating for iliotibial band syndrome of the lower left extremity is denied.  

Entitlement to SMC for loss of use of the left foot is denied.

Entitlement to SMC for loss of use of the right foot is denied.

REMAND

Stomach/duodenal ulcer

The service treatment records showed that the Veteran sought treatment in October 1966, reporting  nausea, vomiting, dizzy spells, and a headache caused by exertion and heat.  He had the same complaints in November 1966.  He also stated that he had these symptoms prior to enlistment.  In March 1967, the Veteran reported pain in his stomach.  The Veteran is currently experiencing a stomach issue that requires medication in the form of famotidine.  

The Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's stomach disability.  

Penile lesions/erectile dysfunction

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's penile lesions.  Specifically, the examiner should opine whether or not these penile lesions are due to exposure to contaminated water at Camp Lejeune.  

The Board note that the Veteran's erectile dysfunction is rated as noncompensable, and that a compensable rating is warranted for penile deformity with loss of erectile power.  Consequently, whether an increased rating is warranted is dependent on whether the Veteran has a penile deformity.  In this case, the Veteran has been diagnosed as having penile lesions (a benign lentigo without malignancy manifested by a brown to black patch covering the urethra).  However, it has not yet been determined whether this deformity is service connected.  As a result, the Veteran's erectile dysfunction claim is intertwined with the issue of whether service connection is warranted for penile lesions.  



Enlarged prostate

In October 2009, the Board reopened the Veteran's service connection claim for a prostate disability.  In reopening the claim, the Board noted that the Veteran made a new assertion: that his prostate disability (BPH) began during service.  He noted that frequent urination was manifested during service, and that this was an early manifestation of BPH.  

The Board remanded the claim so that the Veteran could undergo a VA examination and so that the Board could obtain a competent medical opinion regarding the Veteran's BPH.  The examiner was to address whether any prostate disability was related to service (to include documented in-service frequent urination).  The examiner was also to address whether a prostate disability was caused by, or aggravated by, service connected diabetes mellitus or hypertension.  The examiner was instructed to provide a detailed rationale, with specific references to the record, for all opinions provided.  

The Board notes that the Veteran underwent a VA examination in August 2012.  However, the examiner simply stated that BPH "is a normal part of the aging process in men, caused by changes in hormone balance and in cell growth."  The examiner failed to note the Veteran's documented frequent urination in-service (when the Veteran was still young).  The examiner failed to address whether the BPH (if not caused by diabetes mellitus or hypertension), was aggravated by diabetes mellitus or hypertension.  There was no detailed rationale or any references to the record.  

The Board notes that an April 2010 VA examiner stated that "I can not opine whether BPH is related to frequent urination in service without resorting to mere speculation. [Symptoms] in service, while consistent with BPH, occurred many, many years prior to eventual [diagnosis] and would have been highly unusual to develop at such a young age."  This opinion adequately addresses the issue of direct service connection.  However, there is still no opinion that addresses secondary service connection.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the Board finds that the issue must be remanded for a new VA examination.  

The Board notes that the Veteran has also raised the possibility that his prostate disability is due to exposure to contaminated waters at Camp Lejeune.  The Board notes that the Veteran was stationed at Camp Lejeune from January 1966 to February 1966 (Military Personnel Record, 9/8/14, p. 4).  The examiner's opinion should address whether exposure to contaminated waters caused his prostate disability.  

Left eye

In October 2009, the Board remanded the claim so that the Veteran could undergo a VA examination for the purpose of determining the nature and etiology of the Veteran's left eye disability.  The examiner was to be asked whether the Veteran's diabetes mellitus and/or hypertension caused or aggravated his left eye disability.  A March 2010 VA examiner addressed the issue of secondary service connection with regards to diabetes.  However, neither the March 2010 or August 2012 VA examiner adequately addressed with the Veteran's left eye disability was aggravated by hypertension.  

Additionally, the Veteran contends that he sustained additional disability as a result of negligence of the VA associated with treatment.  Specifically, he has alleged that he sustained additional disability as a result of left eye surgery performed by the VA.  The Board notes that there is no VA opinion that addresses these contentions by the Veteran.  

The Board finds that another VA examination is warranted to address the contention that his left eye disability was aggravated by hypertension; and that his left eye disability was caused or aggravated by (to include additional disability by) surgery performed by the VA.  

Earlier effective date TDIU & SMC based on need for regular aid and attendance

The Veteran's claim for an earlier effective date for a TDIU is dependent on when his service connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection os warranted for a stomach/duodenal ulcer, a prostate disability, and a left eye disability.  

Likewise, the Veteran's claim for SMC is based on whether service connected disabilities render the Veteran permanently housebound.  Consequently, the claim is also inextricably intertwined with the issue of whether service connection os warranted for a stomach/duodenal ulcer, a prostate disability, and a left eye disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his stomach disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any stomach disability began during or is causally related to service, to include as due to stomach pain experienced in October 1966, November 1966, and August 1967.

The examiner should also opine as to whether the Veteran's stomach disability is proximately due to exposure to contaminated waters at Camp Lejeune, where he was stationed from January 1966 to February 1966.  

With regard to the Veteran's stomach disability, the examiner should render an additional opinion addressing: (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for an enlarged prostate and penile lesions.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should: 

 a) diagnose any disorder manifested by an enlarged prostate, as well as any penile lesions; 

 b) opine whether any such disorders are at least as likely as not related to the Veteran's active service, including, in the case of prostate disability,  documented in-service frequent urination; 

 c) opine whether any prostate disorder or penile lesions are proximately due to or the result of his service-connected diabetes mellitus, Type II, or hypertension; 

 d) if not, opine whether any such disorders have been aggravated by his service-connected diabetes mellitus, Type II, or hypertension; 

 e) opine whether any prostate disorder or penile lesions are proximately due to exposure to contaminated waters at Camp Lejeune while he was stationed there in January 1966 to February 1966;

f) provide detailed rationale, with specific references to the record, for the opinions provided; and 

 g) if any opinion cannot be provided without resort to speculation, discuss why such is the case.

3.  The RO should schedule the Veteran for a VA eye examination for the purpose of determining the nature and etiology of the Veteran's left eye disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.    

The examiner should opine:

(a)  whether the Veteran's left eye disability has been aggravated (worsened beyond its natural progression) by his service connected diabetes or hypertension,

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has suffered additional disability to his left eye, as the result of VA medical treatment, and 

(c) whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable.  

He/she is advised that the contentions of the appellant must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


